DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 12/10/2021. Claims 31, 34, and 36-42 are currently pending. Claims 1-30, 32, 33, and 35 have been previously canceled. Claims 40-42 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 34, and 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 40, 41, and 42 the limitation “the following steps are carried out to determine a state parameter of a supply roll arranged at the first or second reception shaft to determine a diameter of the second supply roll” of claim 40, the limitation “the following steps are carried out to determine a state parameter of the second supply roll arranged at the second reception shaft to determine the diameter of the second supply roll” of claim 41, and the limitation “the following steps are carried out to determine a state parameter of the first supply roll arranged at the first reception shaft to determine a diameter of the first supply roll” of claim 42 each comprise new matter not previously disclosed by applicant in the application as originally filed. Referring to the Pre-Grant Publication (US 2019/0308760 A1) applicant discloses in paragraphs 0032-0044 that a state parameter which is a diameter of a supply roll is determined on the basis of an operating parameter and a movement parameter. However, these paragraphs do not disclose that a state parameter is determined to determine a diameter of a supply roll. In other words, the claims introduce an extra step and an extra parameter not previously disclosed by applicant. Therefore, it cannot be concluded that the inventors had possession of the claimed invention at the time the application was filed. Claims 31, 34, and 36-39 are rejected based on their dependency from one of claims 40, 41, and 42.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not pertain to the new grounds of rejection presented herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Montoya (US 2017/0152120 A1), Bloomfield (US 2016/0187484), Thoreson (US 2016/0183474 A1), Ritter (US 2007/0170299 A1), Hayashi (US 10703118 B2), and Herbert (US 3979080), each of which disclose determining the diameter of a roll.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/10/2022